Exhibit 10.2

 

 

STOCK PLEDGE AGREEMENT

 

AGREEMENT (“Agreement” or “Pledge”), made and entered into this 1st day of June,
2018, by and between EVO TRANSPORTATION & ENERGY SERVICES, INC. a Delaware
corporation, (hereinafter referred to as “Pledgor”), and BILLY LEE PECK, JR.
a/k/a TREY PECK (hereinafter referred to as “Pledgee”).

 

W I T N E S S E T H:

 

WHEREAS, effective June 1, 2018, Pledgee and Pledgor executed and delivered a
certain equity purchase agreement (the “Equity Purchase Agreement”), whereby
Pledgor agreed to purchase, and Pledgee agreed to sell all issued and
outstanding shares of common stock in Thunder Ridge Transport, Inc., a Missouri
corporation, (hereinafter referred to as the “Corporation”), constituting twenty
(20) shares of common stock in the Corporation (the “Shares”); and

 

WHEREAS, pursuant to the terms of the Equity Purchase Agreement Pledgor has,
effective of even date herewith, executed and delivered to Pledgee a promissory
note, dated June 1, 2018, in the principal sum of Two Million Five Hundred
Thousand Dollars ($2,500,000) hereinafter referred to as the “Note”); and

 

WHEREAS, Pledgor, in order to secure the performance of the obligation evidenced
by the Note, is willing to also pledge the Shares of the Corporation purchased
from Pledgee to Pledgee as security for the Note;

 

NOW, THEREFORE, for value received, and in consideration of the premises, the
parties hereto agree as follows:

 

1. Pledge. The Pledgor, to secure the performance of the Note, does hereby grant
and assign a security interest in, and pledge to Pledgee, as a purchase money
security interest, all the outstanding Shares of common stock of the
Corporation, which are represented by certificate number Ten (10) (the “Pledged
Shares”), duly endorsed. Pledgor hereby appoints Pledgee’s attorney, Randy L.
Smith, to arrange for the transfer of the Pledged Shares on the books of the
Corporation to the name of the Pledgee, in order to perfect Pledgee’s security
interest in the Pledged Shares. The Law Offices of Randy L. Smith, LLC shall
hold the Pledged Shares for Pledgee as security for the repayment of the Note
and in accordance with the terms of this Agreement, and Pledgee shall not
encumber or dispose of the Pledged Shares except in accordance with the terms
hereof. Pledgor hereby authorizes the Pledgee to file such financing,
continuation and termination statements, and all amendments thereto, in any
offices as the Pledgee may, in its sole discretion, determine to be necessary or
advisable in order to perfect its lien and security interest in the Pledged
Shares pursuant to this Agreement.

 

2. Voting and Dividends. Unless an Event of Default (as hereinafter defined)
shall have occurred and be continuing, the Pledgor shall be entitled (a) to vote
the Pledged Shares, except as specifically provided herein, and (b) to all
dividends (cash or property) (except liquidating dividends) properly declared by
the Corporation with respect to the Pledged Shares.

 

3. Limitation on Voting. During the term of this Pledge, Pledgor shall not be
entitled to vote the Pledged Shares with respect to the following questions or
issues presented to the shareholders of the Corporation: (a) the liquidation or
dissolution of the Corporation, (b) the sale of all or substantially all the
assets of the Corporation, (c) the filing of a petition by the Corporation under
the Federal Bankruptcy Code or any amendment thereto or under any other
insolvency law or law providing for the relief of debtors, including, without
limitation, a petition for reorganization, or the commission by the Corporation
of an act of bankruptcy, or the voluntary making of an assignment of assets for
the benefit of its creditors, or the appointment of a trustee or receiver for
the Corporation or the Corporation's assets, or the institution by the
Corporation of any other type of insolvency proceeding (under the Bankruptcy Act
or otherwise).

 

 

 

 

4. Adjustments. In the event that, during the term of this Pledge, any share
dividend, reclassification, readjustment, or other change is declared or made in
the capital structure of the Corporation, all new, substituted, and additional
shares, or other securities, issued by reason of such change shall be held by
Pledgee under the terms of this Agreement in the same manner as the shares
originally pledged hereunder.

 

5. Term. Upon the payment at maturity of all indebtedness evidenced by the Note,
The Law Offices of Randy L. Smith, LLC, at the direction of Pledgor and Pledgee,
shall deliver to Pledgor the Pledged Shares, and said delivery shall constitute
the transfer by Pledgee of all rights received by Pledgee as a result of its
record ownership thereof pursuant to the terms of this Agreement.

 

6. Transfer of Pledged Shares. If all or any part of the Pledged Shares or any
interest therein is sold or transferred by Pledgor without Pledgee’s prior
written consent, Pledgee may, at Pledgee’s option, declare all sums secured by
this Pledge to be immediately due and payable.

 

7. Default. An event of default (“Event of Default”) shall be deemed to have
occurred in the event of any of the following:

 

(a) If Pledgor shall fail to perform any of their obligations secured by this
Agreement;

 

(b) If the Pledgor shall fail to perform any covenant, condition or provision of
this Agreement; or

 

(c) If bankruptcy or insolvency proceedings are instituted by or against the
Pledgor.

 

8. Remedies Upon Default.

 

(a) Pledgor acknowledges and agrees that pursuant to the provisions of the
Equity Purchase Agreement that Pledgor shall, in the event of a default in the
payment of the Purchase Price as set forth therein and upon written notice from
Pledgee to Pledgor, immediately surrender all right title and interest to and
Pledgee will be entitled to immediate return of the Pledged Shares.

 

(b) Upon an Event of Default (as defined in Section 7 hereof), the Pledgee shall
have the rights and remedies provided in the Uniform Commercial Code in force in
the State of Missouri on the date of this Agreement, and in this connection,
Pledgee may, upon five (5) days written notice to Pledgor, sent by registered or
certified mail, return receipt requested, and without liability for any
diminution in price which may have occurred, sell all or any portion of the
Pledged Shares in such manner and in such price as Pledgee may determine. At any
bona fide public sale Pledgee shall be free to purchase all or any part of the
Pledged Shares. The Pledgor recognizes that the Pledgee may be unable to effect
a public sale of all or any part of the Pledged Shares by reason of certain
prohibitions contained in the Securities Act of 1933 (the “Securities Act”), but
may be compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor agrees that private sales so made may be
at prices and other terms less favorable to the Pledgee than if such Pledged
Shares were sold at public sales, and that the Pledgee has no obligation to
delay sale of any Pledged Shares for any period of time necessary to permit the
Corporation, even if the Corporation would agree, to register the Pledged Shares
for public sale under the Securities Act. Pledgor agrees that private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonably manner. The proceeds of any disposition or sale of the
Pledged Shares by the Pledgee shall be applied as follows:

 

 2 

 

 

(i) First, to the costs and expenses incurred therewith or incidental thereto
and to the care or safekeeping of any of the Pledged Shares or in any way
relating to the rights of the Pledgee hereunder, including reasonable attorney
fees and legal expenses;

 

(ii) Second, to the satisfaction of Pledgor’s indebtedness to Pledgee;

 

(iii) Third, to the payment of any other amounts required by applicable law
(including, without limitation, RSMo. §400.9-504(1)(c)(1986)); and

 

(iv) Fourth, to the Pledgor to the extent of any surplus proceeds.

 

In lieu of sale of the Pledged Shares, Pledgee may, after default, retain said
securities in satisfaction of Pledgor’s indebtedness to Pledgee. If Pledgee so
elects to retain the Pledged Shares, it shall so notify Pledgor, by registered
or certified mail, return receipt requested.

 

9. Pledgor’s Representations. The Pledgor represents and warrants the following:

 

(a) Pledgor has all requisite power and authority to enter into this Agreement,
to pledge the Pledged Shares for the purposes described in Section 1 hereof, and
to carry out the transactions contemplated by this Agreement.

 

(b) Pledgor is the legal and beneficial owner of all of the Pledged Shares.

 

(c) All of the Pledged Shares are owned by the Pledgor free of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or security interest in such
shares or the proceeds thereof, except for that granted hereunder.

 

(d) Upon delivery of the Pledged Shares to the Pledgee, this Agreement shall
create a valid lien upon and perfected security interest in the Pledged Shares
and the proceeds thereof, subject to no prior security interest, lien, charge or
encumbrance, or agreement purporting to grant to any third party a security
interest in the property or assets of the Pledgor which would include the
Pledged Shares.

 

(e) Pledgor shall execute alone or with Pledgee any financing statement or
procure any document necessary to protect the security interest of the Pledgee
under this Agreement against the interests of third persons. Pledgor shall pay
all reasonable costs of filing any financing, continuation or termination
statements with respect to the security interest created by this Agreement.
Pledgor hereby authorizes Pledgee to file all financing, continuation and
termination statements, and all amendments thereto, in any offices as the
Pledgee, in its sole discretion, may determine.

 

 3 

 

 

(f) All information provided by the Pledgor to the Pledgee concerning the
Pledgor is true, accurate and complete. Pledgor shall provide Pledgee with
written notice at least thirty (30) days before the date the Pledgor takes any
action to change its state of residency.

 

(g) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (i) for
the pledge by Pledgor of the Pledged Shares pursuant to this Agreement or for
the execution, delivery, or performance of this Agreement by Pledgor, or (ii)
for the exercise by Pledgee of the voting or other rights provided for in this
Agreement or the remedies with respect to the Pledged Shares pursuant to this
Agreement (except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally).

 

(h) Pledgor will not (i) sell or dispose of, or grant any option with respect
to, the Pledged Shares, or (ii) create or permit to exist any lien, security
interest or other charge or encumbrance upon or with respect to any of the
Pledged Shares, except for the security interest under this Agreement.

 

10. Binding Effect and Benefits. This Agreement shall be binding upon, and shall
inure to the benefit of, and be enforceable by, the parties hereto and their
respective heirs, personal representatives, successors and assigns.

 

11. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

12. Further Actions. At any time and from time to time on or after the date
hereof, each party agrees, without further consideration, to take such actions
and to execute and deliver such documents as may be reasonably necessary to
effectuate the purpose of this Agreement.

 

13. Governing Law. This Agreement shall be construed and interpreted in
accordance with, and governed by, the laws of the State of Missouri.

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  /s/ John P. Yeros   EVO Transportation & Energy Services, Inc.       By: John
P. Yeros       Title: Chief Executive Officer       “Pledgor”       /s/ Billy
Lee Peck, Jr.   BILLY LEE PECK, JR.       “Pledgee”

 

 5 

